                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


HENRY BRISCOE,                                  §
                                                §
                   Plaintiff,                   §                SA-18-CV-01199-JKP
                                                §
vs.                                             §
                                                §
ST. MARY'S UNIVERSITY,                          §
                                                §
                   Defendant.                   §

                        SECOND AMENDED SCHEDULING ORDER

       Before the Court in the above-styled and numbered cause of action is the parties’ Joint

motion to Modify Scheduling Order [#26]. By their motion, the parties ask the Court to modify

certain deadlines in the existing Scheduling Order. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint motion to Modify Scheduling

Order [#26] is GRANTED.

       IT IS FURTHER ORDERED that the following Amended Scheduling Order is entered

to control the remainder of this case:

       1. The parties shall complete all discovery on or before Friday, June 26, 2020. Counsel

may by agreement continue discovery beyond the deadline, but there will be no intervention by

the Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

       2.     All dispositive motions shall be filed no later than Friday, August 7, 2020.

Dispositive motions as defined in Local Rule CV-7(h) and responses to dispositive motions shall

be limited.




                                               1
       3. The parties shall mediate this case on or before Friday, July 3, 2020, unless the

parties seek an order from the Court excusing them from mediation.

       4. The District Court will set a pretrial conference and trial date after the close of

discovery and after the Court has ruled on any dispositive motions.

       SIGNED this 24th day of February, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
